Citation Nr: 0028935	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating greater than 20 percent for left 
leg varicose veins, status post greater saphenous stripping, 
for the period prior to January 12, 1998.

2.  Entitlement to a rating greater than 40 percent for left 
leg varicose veins, status post greater saphenous stripping, 
for the period beginning on January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1994, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an increased rating for varicose 
veins in the left leg, status post greater saphenous 
stripping.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in 
Washington, D.C., on May 5, 1998, before Jeff Martin, who is 
a member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In an August 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO awarded the veteran an increase in the 
evaluation of his service-connected disability, finding it 40 
percent disabling, effective January 12, 1998.  The veteran 
maintained his disagreement with this evaluation.  
Accordingly, because the veteran has not received the maximum 
benefit allowed by law on his claim for an increased rating, 
his appeal is properly before the Board for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's varicose veins of the left leg status post 
greater saphenous stripping is manifested by edema which 
comes and goes, pain, no clubbing, stasis pigmentation, 
occasionally absent pedal pulses, varicosities which protrude 
no more than 1 - 2 centimeters in diameter, are somewhat 
sacculated, no ulceration, no deep vein thrombus or 
superficial vein thrombus, and the use of a prescription 
stocking.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
varicose veins of the left leg status post greater saphenous 
stripping for the period prior to January 12, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104 Diagnostic Code 7120 (1997).

2.  The criteria for a rating greater than 40 percent for 
varicose veins of the left leg status post greater saphenous 
stripping for the period beginning on January 12, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104 Diagnostic Code 7120 (1999); 38 C.F.R. § 4.104 
Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO originally granted the veteran's claim 
of entitlement to service connection for varicose veins of 
the left leg, status post greater saphenous stripping in a 
February 1972 rating decision.  A 10 percent evaluation was 
assigned.  In a November 1991 decision the RO denied the 
veteran's request for an increase in the evaluation of his 
left leg varicose veins because the medical evidence 
submitted showed treatment for a right leg problem but no 
treatment for the left leg.  In September 1994, the RO again 
denied the veteran's claim of entitlement to an increased 
rating for his left leg varicose veins again because the 
veteran's treatment related primarily to his right leg and 
not his left leg.  In December 1995, based on the findings on 
a VA examination report the RO awarded the veteran a 20 
percent evaluation, effective September 22, 1994, the date 
his claim for an increase was received by the RO.  After 
additional development of the record, the RO awarded the 
veteran another increase in the rating of his service-
connected left leg varicose veins to 40 percent, effective 
January 12, 1998, the date the new regulations governing the 
evaluation of his disability went into effect.  As noted 
above, the veteran maintained his disagreement with this 
evaluation.  

Initially, the Board notes that the appellant's contentions 
regarding the increase in severity of his left leg varicose 
veins constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once the 
veteran has presented a well-grounded claim, the VA has the 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In an October 2000 
Written Brief Presentation, the veteran's accredited 
representative argued that the December 1998 VA examination 
provided to the veteran was inadequate because it did not 
specifically address the veteran's ability to function on a 
daily basis due to his service-connected disability.  
However, the Board notes that the rating criteria are 
intended to assess the level of impairment presented by a 
disability, and upon review of the December 1998 examination 
report and the criteria for evaluating varicose veins, the 
Board finds that the examination report does in fact present 
sufficient detail with regard to these criteria to enable the 
Board to properly assess the veteran's condition.  
Accordingly, the Board finds that the VA has met its 
statutory obligation to assist the veteran in the development 
of his claim. 

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board observes that, effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating 
cardiovascular disabilities, to include varicose veins.  62 
Fed. Reg. 65207 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Further, as the RO has considered 
the claim under the former and revised criteria in the June 
2000 rating action, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.104 (1999) (Schedule), in effect prior to January 12, 
1998, the severity of the veteran's varicose veins is 
evaluated by application of the criteria set forth in 
Diagnostic Code 7120.  Under this provision, varicose veins 
in only one extremity warrants a 20 percent rating where 
there is moderately severe impairment; involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation.  A 40 percent 
evaluation, unilaterally, requires a severe impairment; 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration; no involvement of the deep 
circulation.  The criteria for a 50 percent rating for a 
unilateral extremity is a pronounced impairment; unilateral 
or bilateral, the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburgh's and Perthe's tests, with 
ulceration and pigmentation.  

Under the regulations effective January 12, 1998, a 20 
percent evaluation is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous undulation, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent, 
or total disability evaluation is assigned with the following 
findings attributed to the effects of varicose veins; massive 
board like edema with constant pain at rest.

In hearing testimony before the RO and the Board, the veteran 
testified that his varicose veins in the left leg were above 
and below the knee, that he had pitting edema in the left 
leg, with the absence of pedal pulses and ankle discoloration 
half way up his calf.  He believed his varicose veins were 
pronounced, prominent, and protruding.  He reported no 
ulcerations in the left lower extremity, but did note aching, 
numbness, pain, and cramps, with the right greater than the 
left.  His swelling and aching are increased after a full 
workday, and his veins can raise up at least an inch from the 
surface of the skin, and are painful and tender.  The veteran 
testified that he worked 60 hours a week driving a bus, 
sitting all day, and occasionally has to drive a standard 
transmission requiring him to have to shift with his left 
leg.  After working all day he stated that he could only walk 
about 200 feet to 100 yards.  

Having discussed the applicable criteria and the veterans 
contentions, the Board turns to a review of the medical 
evidence.  In 1991 and 1994 the veteran was hospitalized and 
treated for deep vein thrombosis of his right leg.  The 
hospital reports fail to indicate any problems with the left 
leg at this time, except that in the March 1994 
hospitalization the pulses were noted to be 2+ throughout.  

VA outpatient treatment records from March 1995 to October 
1998 show monthly visits to the clinic for assessment, 
occasional emergency room treatment, and treatment on other 
days primarily in the podiatry clinic.  These records 
indicate that the veteran is taking Coumadin for his 
condition, and has been provided prescription medication for 
his feet.  In February 1996 he had 1+ pitting edema and 
chronic venous changes, his leg cramps were controlled by 
Quinine.  In March 1996 he had moderate non-pitting edema, 
bilaterally with varicosities on the lower extremities and 
feet.  There was hair growth on his feet , but his dorsalis 
pedalis and posterior tibial pulses were not present.  He was 
assessed with venous insufficiency and was referred to the 
vascular clinic.  He was seen at the vascular surgery clinic 
later that same month.  The examiner noted discoloration on 
both lower extremities, and vascular incompetence was 
demonstrated in popliteal lesser saphenous and soleal veins.  
There was no evidence of ulceration and he had pedal pulses 
of 2+.  He was prescribed a custom made sock. 

In April and June 1996 he was seen with a diagnosis of venous 
insufficiency, and no complaints of discomfort.  In July 1996 
he had 1/2+ edema, and no clubbing or cyanosis, he was negative 
for deep vein thrombosis.  In September 1996 his deep vein 
thrombosis was stable, and the monitor of his anticoagulant 
indicated a therapeutic level.  In December 1996 he reported 
numbness in his thighs if he stands for too long.  He had no 
clubbing or cyanosis, and 1/2+ edema bilaterally.  Deep vein 
thrombosis was stable.

In February 1997 the deep vein thrombosis was stable, and his 
extremities had no clubbing, cyanosis or edema.  However, in 
April he had 1+ edema, 1+ pulses, and still with no clubbing 
and cyanosis.  In May 1997 he had no edema, clubbing, or 
cyanosis, and no bruises or calf pain.  However, as before, 
several months later, in July 1997, he had bilateral edema of 
1+, still without clubbing or cyanosis, and his deep vein 
thrombosis was non-therapeutic.  In August and September 1997 
he had no clubbing and cyanosis, but 1+ and 1/2+ edema, 
respectively.  He had no leg or calf pain.  In November 1997 
his regular examination found no edema and stable deep vein 
thrombosis, but a separate visit to the podiatry clinic 
indicated that he once again had edema in his lower 
extremities, and positive dorsalis pedalis and posterior 
tibial pulses.  He had hyperpigmentation on his ankles and 
feet, and the skin on his feet was shiny and indurated with 
poor turgor.  He was also reported positive for deep vein 
thrombosis on this examination.

In January 1998 he was positive for dorsalis pedalis and 
posterior tibial pulses, and had varicosities on his feet and 
ankles, bilaterally.  He was also seen this month at the VA 
blood flow lab, with complaints of acute pain in his left 
leg.  A venus study of his left lower extremity showed no 
thrombus in the deep veins tested, the iliac, common femoral, 
superficial femoral, deep femoral, and popliteal, and there 
was also no thrombus in the superficial lesser saphenous 
vein.  His left leg was not swollen, tender or hot, but he 
had 1+ bilateral edema.  In April 1998 he still had a 1+ 
edema, his skin was intact, and he had no pulses, his 
varicosities were slightly increased of moderate intensity.  
In June 1998 he had dorsalis pedalis and posterior tibial 
pulses, varicosities, and edema, but no erythema.  There was 
brawny discoloration on his lower extremities bilaterally and 
sensation was decreased bilaterally.  In July 1998 he had a 
palpable varicosity of 1-2 centimeters up to his knees.  He 
had bilateral lymphedema up to his calves with constant 
swelling, pain, and a marked decrease in his ability to 
ambulate.  In September 1998 he reported that he felt fine, 
he still had varicosities, and his dorsalis pedalis and 
posterior tibial pulses were not present on the left.  He had 
pitting edema, positive digital hair growth, and diminished 
sensation bilaterally.  In October 1998 his anticoagulant had 
to be stopped due to the results of his anticoagulant 
monitoring.  

In addition to his outpatient treatment records, the veteran 
had two VA examinations conducted, one in November 1995 and 
one in December 1998.  The November 1995 examiner noted 
objective findings of scattered varicosities on the left 
thigh that were mildly dilated, somewhat torturous, and 
somewhat sacculated.  He had a mild degree of stasis 
dermatitis on the medial aspect of his left leg which the 
examiner reported appeared to be more freckling than true 
stasis dermatitis.  He had no edema at the time of the 
examination, and no evidence of venostasis ulceration acute 
or chronic in nature.  There were extensive spider veins on 
the right foot and a very significant degree of rubrocyanosis 
involving the skin on the left foot secondary to having 
extensive plexuses of spider veins with attendant stasis.

In December 1998 the veteran was noted to have superficial 
phlebitis bilaterally on his lower extremities, and reported 
no history of pulmonary embolization or venostasis ulceration 
in either lower extremity.  On objective examination the 
veteran's left leg showed an extensive presence of spider 
veins on the foot and ankle, a moderate degree of stasis 
dermatitis, no active venous ulceration, and a rubrocyanotic 
hue to the skin of the left foot and leg.  There were few 
prominent varicose veins on the anteromedial aspect of the 
left thigh, and innumerable varicosities through the left 
lower extremity.  There was no evidence of acute edema or 
brawny edema at the time of the examination.

Also of record is an August 1995 statement from a private 
physician asserting that the veteran has chronic venous 
stasis and requires blood thinner.  This physician also 
states that his job as a bus driver complicated his condition 
and that vocational rehabilitation was recommended.  In 
keeping with this assertion, also of record is a statement by 
the veteran's employer.  The letter asserts that the veteran 
has had to have a day of 1-2 times a month for medical 
treatment and must use an automatic transmission as opposed 
to a standard transmission.  The statement also avers that 
the veteran is a reliable and appreciated employee, and that 
all attempts to accommodate his condition are being made.

In assessing the severity of the veteran's condition based on 
the evidence of record, the Board finds that for the period 
prior to January 12, 1998, a rating greater than 20 percent 
is not warranted.  The revised regulations cannot be applied 
prior to the assigned effective date, leaving the veteran's 
condition to be evaluated under the regulations in effect 
prior to January 1998.  Under those criteria, the evidence of 
record prior to January 1998 does not indicate an increase.  
While the veteran's superficial veins above and below the 
knee were involved in his varicose veins, and he has edema, 
as evidenced in the outpatient treatment records; his edema 
comes and goes, and the balance of the required 
symptomatology is not present.  There is no indication that 
he has marked sacculation, or distortion.  In fact, the 
November 1995 examiner noted that the varicosities were only 
mildly dilated and somewhat sacculated.  Additionally, there 
is no indication that the veteran's varicosed veins ranged 
over 2 centimeters in diameter.  The only treatment record 
noting a measurement, in July 1998, indicates that they were 
only 1-2 centimeters, no more.  Additionally, he has not had 
any episodes of ulceration and venous study in January 1998 
showed no deep vein thrombus in the left leg.  Accordingly, 
the evidence of record more nearly approximates the criteria 
for a 20 percent rating under the regulations in effect prior 
to January 1998, and an increased rating is not warranted.

For the period after January 12, 1998, the question becomes 
whether the severity of the veteran's condition warrants a 
rating greater than 40 percent disabling.  Under the former 
regulations, the veteran must have a pronounced impairment to 
get a 50 percent rating with such symptoms as involvement of 
the deep circulation, ulceration, and/or pigmentation.  As 
noted above, the veteran does not have ulceration of deep 
vein thrombus according to the medical evidence, and although 
he does have some discoloration, the Board does not find that 
the presence of this one symptom constitutes a pronounced 
impairment absent other more severe symptoms.  

Under the revised regulations the veteran must have 
persistent edema, stasis pigmentation, and persistent 
ulceration in order to receive a 60 percent evaluation.  As 
discussed, the veteran does not have persistent ulceration, 
and in fact, has never had any ulceration according to the 
medical records.  With regard to the veteran's inability to 
perform his current job, although he has to go to the doctor 
approximately 20 times a year, his employer has indicated 
that they are willing to accommodate his treatment schedule 
and even provide him with an automatic transmission vehicle 
to drive because of his value as an employee.  Additionally, 
the veteran has indicated that although his symptoms are 
worse at the end of the work day, they subside by morning, 
which is why he asserts that examinations in the morning do 
not adequately assess the severity of his condition.  

Given that he does not have ulceration, let leg deep vein 
thrombus, and that he is able to perform his job 
successfully, and his symptoms subside, the Board finds that 
he does not meet the criteria for a 60 percent evaluation for 
the period after January 12, 1998, under the new or the old 
regulations.  Accordingly, the veteran's claim of entitlement 
to an increased rating for his left leg varicose veins is 
denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 20 percent for left leg 
varicose veins, status post greater saphenous stripping, for 
the period prior to January 12, 1998, is denied.

Entitlement to a rating greater than 40 percent for left leg 
varicose veins, status post greater saphenous stripping, for 
the period beginning on January 12, 1998, is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

